On order of the Court, the application for leave to appeal the October 30, 2018 order of the Court of Appeals is considered. We DIRECT the Oakland County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall specifically address whether, in light of People v. Huston , 489 Mich. 451, 802 N.W.2d 261 (2011), the trial court properly assigned 15 points for Offense Variable (OV) 10, MCL 777.40, and whether, in light of People v. Francisco , 474 Mich. 82, 711 N.W.2d 44 (2006), the trial court properly assigned 5 points for OV 13, MCL 777.43, where the defendant's prior criminal acts occurred more than five years before the crime of conviction.
The application for leave to appeal remains pending.